—In an action for specific performance of contracts to convey real property, the plaintiffs appeal from an order and judgment (one paper) of the Supreme *457Court, Nassau County (Segal, J.), entered July 8, 1998, which denied their motion for summary judgment, granted the defendants’ cross motion for summary judgment dismissing the complaint, and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
On a prior appeal in the instant case, this Court concluded, inter alia, “that the contracts for the sale of real property entered into between the plaintiffs as purchasers and the defendants as sellers, gave the defendants the right to terminate the contracts if the plaintiffs did not act in good faith and with due diligence in obtaining the necessary permits and financing for the project”, and that an issue of fact existed as to “whether the plaintiffs acted properly under the agreements” (Wilson v City of Long Beach, 133 AD2d 684). The parties agreed to have the issue decided on the papers submitted rather than through an evidentiary hearing. Contrary to the plaintiffs’ contentions, they failed to establish that they acted with good faith and due diligence in obtaining the necessary permits and financing for the project as required by the contracts. Bracken, J. P., Thompson, Friedmann and Smith, JJ., concur.